1

2

3

4                                   UNITED STATES DISTRICT COURT
5                                NORTHERN DISTRICT OF CALIFORNIA
6

7
     C.R., co-successor-in-interest to Decedent              Case No.: 3:16-cv-03742
8    Rakeem Rucks, by and through his
                                                            [PROPOSED] ORDER DISMISSING
     Guardian Ad Litem Beverly McIntosh; I.R.,              PLAINTIFFS’ CAUSES OF ACTION FOR
9    co-successor-in-interest to Decedent                   ASSAULT AND BATTERY AGAINST ALL
10
     Rakeem Rucks, by and through her                       DEFENDANTS
     Guardian Ad Litem Beverly McIntosh;
11   R.R., co-successor-in-interest, by and
     through her Guardian Ad Litem Beverly                  Pre-Trial Conference: February 15, 2019
12   McIntosh; J.R., by and through her
13
     Guardian Ad Litem Jasmine Williams; and
     Debra Moore, individually,                             Trial Date: March 4, 2019
14
     Plaintiffs,      v.                                     HONORABLE JON S. TIGAR
15

16
     CITY OF ANTIOCH, a municipal
     corporation; RICK SMITH, individually
17   and in his official capacity as a police
     sergeant for the CITY OF ANTIOCH;
18   CHRIS KIDD, individually and in his
     official capacity as police officer for the
19   CITY OF ANTIOCH; CASEY
     BROGDEN, individually and in his official
20   capacity as police officer for the CITY OF
     ANTIOCH; THOMAS SMITH,
21   individually and in his official capacity as
     police officer for the CITY OF ANTIOCH;
22   BRIAN ROSE, individually and in his
     official capacity of Police Detective with
23   the CITY OF ANTIOCH; and DOES 1-50,
     inclusive, individually, jointly and
24
     severally.
25

26

27

28




                                Order Dismissing Plaintiffs’ Claims of Assault and Battery - 1
1                                                           ORDER
2

3           Pursuant to the parties’ Stipulation, it is hereby ORDERED that Plaintiffs’ state law claims of
4    Assault (7th Cause of Action) and Battery (8th Cause of Action) in their Complaint, are hereby
5
     dismissed as against all Defendants, with prejudice. All parties shall bear their own attorney’s fees
6
     and costs as to these dismissed claims.
7
            IT IS SO ORDERED.
8

9
       February 5, 2019
10
     DATE                                    HONORABLE JON S. TIGAR
11                                           UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                Order Dismissing Plaintiffs’ Claims of Assault and Battery - 2
